DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6 of U.S. Patent No. 10,431,056 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the same inventive scope is claimed as shown in the table list below:
Application #16/895,616

1. (Currently Amended) A tactile responsive guidance device, comprising: a. a LIDAR sensor for detecting objects in a line of sight of the device; b. a controller; c. a three-servo motor cube assembly; d. an inertial measurement unit for sensing the current orientation of the device, and for communicating with the controller; and e. a power supply for supplying power to the LIDAR sensor, the controller, the three-servo motor cube assembly and the inertial measurement unit; f. wherein the controller receives a LIDAR signal from the LIDAR sensor when related to at least one object detected by the LIDAR sensor and a receives device position data signal from the inertial measurement unit; g. wherein the controller determines the amount of force to provide to the three- servo motor cube assembly and communicates with the three-servo motor cube assembly to initiate movement by the three-servo motor cube assembly; and h. wherein the three-servo motor cube assembly is configured within the device to provide tactile feedback to the user of the device.

2. (New) The device according to claim 1, wherein the three-servo motor cube assembly is comprised of at least one rotational servo motor.
U.S Patent # 10,431,056 B2

2. A tactile responsive guidance device, comprising: a. a housing having one or more recesses for accommodating one or more components of the device; b. a LIDAR assembly positioned within the housing at a front end for detecting objects in front of the first end of the housing; c. a controller; d. a six-servo motor cube assembly; e. an Inertial Measurement Unit (IMU) for sensing the current orientation of the device, sensing any changes in movement of the device, and for communicating with the LIDAR assembly and the controller; f. a power supply for supplying power to the LIDAR assembly, the controller, the six-servo motor cube assembly and the IMU; and g. the controller receiving signals from the LIDAR assembly and the IMU related to objects identified by the LIDAR, the current position of the device by the IMU; h. the controller determines the amount of force to provide to the six-servo motor cube assembly and communicates with the six-servo motor cube assembly to initiate movement along each axis of the six-servo motor cube assembly; and i. the six-servo motor cube assembly positioned within a first recess of the one or more recesses, the recess configured to transmit forces exerted by multi-axis tactile feedback assembly to the housing to provide tactile feedback to the user of the device.
3. (New) The device according to claim 1, wherein the three-servo motor cube assembly is comprised of at least one translational servo motor.
3. The device according to claim 2, the six-servo motor cube configuration is comprised of three rotational servo motors and three translational servo motors.
4. (New) The device according to claim 1, wherein the three-servo motor cube assembly is comprised of at least one lateral actuator.
4. The device according to claim 2, the six-servo motor cube configuration is comprised of three rotational servo motors and three lateral actuators.
5. (New) A tactile responsive guidance device, comprising: a. a LIDAR sensor for detecting objects in a line of sight of the device; b. a controller; c. an inertial measurement unit for sensing the current orientation of the device and for communicating with the controller; d. a first servo motor, a second servo motor and a third servo motor; and e. a power supply for supplying power to the LIDAR sensor, the controller, the inertial measurement unit, the first servo motor, the second servo motor, and the third servo motor, wherein the first servo motor, second servo motor, and third servo motor are configured as a multi-axis tactile feedback assembly; f. wherein the controller receives a LIDAR signal from the LIDAR sensor when at least one object is detected by the LIDAR sensor and a device position signal from the inertial measurement unit; g. wherein the controller determines a force to supply to one of the first servo motor, the second servo motor, or third servo motor; and h. wherein the multi-axis tactile feedback assembly is configured within the device to provide tactile feedback to the user of the device.
2. A tactile responsive guidance device, comprising: a. a housing having one or more recesses for accommodating one or more components of the device; b. a LIDAR assembly positioned within the housing at a front end for detecting objects in front of the first end of the housing; c. a controller; d. a six-servo motor cube assembly; e. an Inertial Measurement Unit (IMU) for sensing the current orientation of the device, sensing any changes in movement of the device, and for communicating with the LIDAR assembly and the controller; f. a power supply for supplying power to the LIDAR assembly, the controller, the six-servo motor cube assembly and the IMU; and g. the controller receiving signals from the LIDAR assembly and the IMU related to objects identified by the LIDAR, the current position of the device by the IMU; h. the controller determines the amount of force to provide to the six-servo motor cube assembly and communicates with the six-servo motor cube assembly to initiate movement along each axis of the six-servo motor cube assembly; and i. the six-servo motor cube assembly positioned within a first recess of the one or more recesses, the recess configured to transmit forces exerted by multi-axis tactile feedback assembly to the housing to provide tactile feedback to the user of the device.
6. (New) The device according to claim 5, wherein at least one of the first servo motor, the second servo motor or the third servo motor is a rotational servo motor.

7. (New) The device according to claim 5, wherein at least one of the first servo motor, the second servo motor or the third servo motor is a translational servo motor.
3. The device according to claim 2, the six-servo motor cube configuration is comprised of three rotational servo motors and three translational servo motors.
8. (New) The device according to claim 5, wherein at least one of the first servo motor, the second servo motor or the third servo motor is a lateral actuator.
4. The device according to claim 2, the six-servo motor cube configuration is comprised of three rotational servo motors and three lateral actuators.
9. (New) A method for providing tactile feedback to a guidance device, the method comprising: a. receiving a signal from a LIDAR sensor of an object; b. determining the position of the device from an inertial measurement unit; c. determining, by a device processor, a force to supply a three-servo motor cube assembly where the three-servo motor cube assembly is configured as a multi-axis tactile feedback assembly; and d. transmitting a signal to the multi-axis tactile feedback assembly to provide a tactile response.
5. A method for providing tactile feedback to a guidance device, the method comprising: a. receiving a signal from a lidar sensor of an object; b. determining the position of the device from an IMU; c. determining movement of the device from the IMU; d. determining, by the processor, the appropriate force to supply in each of a plurality of axis to a multi-axis tactile feedback assembly, wherein the determining the appropriate force comprises determining the appropriate force to supply a first servo motor, a second servo motor, and a third servo motor of the multi-axis tactile feedback assembly configured as a three-servo motor cube; and e. transmitting a signal to the multi-axis tactile feedback assembly to provide a tactile response.
10. (New) The method according to claim 9, wherein the three-servo motor cube assembly is comprised of at least one rotational servo motor.

11. (New) The method according to claim 9, wherein the three-servo motor cube assembly is comprised of at least one translational servo motor.
12. (New) The method according to claim 9, wherein the three-servo motor cube assembly is comprised of at least one lateral actuator.
6. The device according to claim 5, further comprising the step of determining an appropriate rotation force and direction to supply a first servo motor affixed to a first face of the cube to provide rotation around an X axis, an appropriate rotation force and direction to supply a second servo motor affixed to a second face of the cube to provide rotation around a Y axis, and an appropriate rotation force and direction to supply a third servo motor affixed to a third face of the cube to provide rotation around a Z axis.


Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,679,474 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the same inventive scope is claimed as shown in the table list below:
Application # 16/895,616

1. (Currently Amended) A tactile responsive guidance device, comprising: a. a LIDAR sensor for detecting objects in a line of sight of the device; b. a controller; c. a three-servo motor cube assembly; d. an inertial measurement unit for sensing the current orientation of the device, and for communicating with the controller; and e. a power supply for supplying power to the LIDAR sensor, the controller, the three-servo motor cube assembly and the inertial measurement unit; f. wherein the controller receives a LIDAR signal from the LIDAR sensor when related to at least one object detected by the LIDAR sensor and a receives device position data signal from the inertial measurement unit; g. wherein the controller determines the amount of force to provide to the three- servo motor cube assembly and communicates with the three-servo motor cube assembly to initiate movement by the three-servo motor cube assembly; and h. wherein the three-servo motor cube assembly is configured within the device to provide tactile feedback to the user of the device.
U.S. Patent # 10,679,474 B2

1. A tactile responsive guidance device, comprising: a. a LIDAR sensor for detecting objects in front of the device; b. a controller; c. a three-servo motor cube assembly; d. an inertial measurement unit for sensing the current orientation of the device, sensing any changes in movement of the device, and for communicating with the controller; and e. a power supply for supplying power to the LIDAR sensor, the controller, the three-servo motor cube assembly and the inertial measurement unit; f. wherein the controller receives a LIDAR signal from the LIDAR sensor related to at least one object detected by the LIDAR sensor and a device position signal from the inertial measurement unit; g. wherein the controller determines the amount of force to provide to the three-servo motor cube assembly and communicates with the three-servo motor cube assembly to initiate movement by the three-servo motor cube assembly; and h. wherein the three-servo motor cube assembly is configured within the device to provide tactile feedback to the user of the device.
2. (New) The device according to claim 1, wherein the three-servo motor cube assembly is comprised of at least one rotational servo motor.
2. The device according to claim 1, wherein the three-servo motor cube assembly is comprised of at least one rotational servo motor.
3. (New) The device according to claim 1, wherein the three-servo motor cube assembly is comprised of at least one translational servo motor.
3. The device according to claim 1, wherein the three-servo motor cube assembly is comprised of at least one translational servo motor.
4. (New) The device according to claim 1, wherein the three-servo motor cube assembly is comprised of at least one lateral actuator.
4. The device according to claim 1, wherein the three-servo motor cube assembly is comprised of at least one lateral actuator.
5. (New) A tactile responsive guidance device, comprising: a. a LIDAR sensor for detecting objects in a line of sight of the device; b. a controller; c. an inertial measurement unit for sensing the current orientation of the device and for communicating with the controller; d. a first servo motor, a second servo motor and a third servo motor; and e. a power supply for supplying power to the LIDAR sensor, the controller, the inertial measurement unit, the first servo motor, the second servo motor, and the third servo motor, wherein the first servo motor, second servo motor, and third servo motor are configured as a multi-axis tactile feedback assembly; f. wherein the controller receives a LIDAR signal from the LIDAR sensor when at least one object is detected by the LIDAR sensor and a device position signal from the inertial measurement unit; g. wherein the controller determines a force to supply to one of the first servo motor, the second servo motor, or third servo motor; and h. wherein the multi-axis tactile feedback assembly is configured within the device to provide tactile feedback to the user of the device.
5. A tactile responsive guidance device, comprising: a. a LIDAR sensor for detecting objects in front of the device; b. a controller; c. an inertial measurement unit for sensing the current orientation of the device, sensing any changes in movement of the device, and for communicating with the controller; d. a first servo motor, a second servo motor and a third servo motor; and e. a power supply for supplying power to the LIDAR sensor, the controller, the inertial measurement unit, the first servo motor, the second servo motor, and the third servo motor; f. wherein the controller receives a LIDAR signal from the LIDAR sensor related to at least one object detected by the LIDAR sensor and a device position signal from the inertial measurement unit; g. wherein the controller determines a first force to supply the first servo motor, a second force to supply the second servo motor, and a third force to supply the third servo motor, wherein the first servo motor, second servo motor, and the third servo motor are configured as a multi-axis tactile feedback assembly; and h. wherein the multi-axis tactile feedback assembly is configured within the device to provide tactile feedback to the user of the device.
6. (New) The device according to claim 5, wherein at least one of the first servo motor, the second servo motor or the third servo motor is a rotational servo motor.
6. The device according to claim 5, wherein at least one of the first servo motor, the second servo motor or the third servo motor is a rotational servo motor.
7. (New) The device according to claim 5, wherein at least one of the first servo motor, the second servo motor or the third servo motor is a translational servo motor.
7. The device according to claim 5, wherein at least one of the first servo motor, the second servo motor or the third servo motor is a translational servo motor.
8. (New) The device according to claim 5, wherein at least one of the first servo motor, the second servo motor or the third servo motor is a lateral actuator.
8. The device according to claim 5, wherein at least one of the first servo motor, the second servo motor or the third servo motor is a lateral actuator.
9. (New) A method for providing tactile feedback to a guidance device, the method comprising: a. receiving a signal from a LIDAR sensor of an object; b. determining the position of the device from an inertial measurement unit; c. determining, by a device processor, a force to supply a three-servo motor cube assembly where the three-servo motor cube assembly is configured as a multi-axis tactile feedback assembly; and d. transmitting a signal to the multi-axis tactile feedback assembly to provide a tactile response.
9. A method for providing tactile feedback to a guidance device, the method comprising: a. receiving a signal from a LIDAR sensor of an object; b. determining the position of the device from an inertial measurement unit; c. determining movement of the device from the inertial measurement unit; d. determining, by a device processor, a first force to supply a first servo motor, a second force to supply a second servo motor, and a third force to supply a third servo motor, wherein the first servo motor, second servo motor, and the third servo motor are configured as a multi-axis tactile feedback assembly; and e. transmitting a signal to the multi-axis tactile feedback assembly to provide a tactile response based on the first force, the second force, and the third force.


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687